USCA11 Case: 21-11726      Date Filed: 12/22/2021   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11726
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MICHAEL J. MUZIO,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:09-cr-20327-WPD-1
                   ____________________
USCA11 Case: 21-11726        Date Filed: 12/22/2021    Page: 2 of 9




2                      Opinion of the Court                21-11726


Before JORDAN, NEWSOM, and EDMONDSON, Circuit Judges.


PER CURIAM:


        Michael Muzio, a federal prisoner, appeals the district
court’s entry of an amended criminal judgment. In May 2021, the
district court -- pursuant to Fed. R. Crim. P. 36 -- amended Muzio’s
final judgment to incorporate an order of restitution entered in No-
vember 2010. No reversible error has been shown; we affirm.


I.    Background


       In 2010, a jury found Muzio guilty of conspiracy to commit
wire fraud, wire fraud, securities fraud, and of making false state-
ments. At Muzio’s 30 June 2010 sentencing hearing, Muzio was
sentenced to 163 months’ imprisonment and 3 years’ supervised
release.
       Following the announcement of Muzio’s sentence of impris-
onment, the government raised the issue of restitution at the sen-
tencing hearing. The government said restitution was mandated
by statute and sought an order of restitution in the amount of
$631,976.80. The sentencing court acknowledged that restitution
was mandatory and that the amount of restitution appeared to “be
USCA11 Case: 21-11726            Date Filed: 12/22/2021         Page: 3 of 9




21-11726                  Opinion of the Court                               3

in the $630,000 range.” The sentencing court, however, reserved
ruling on restitution to allow the probation officer additional time
to finalize the list of victims and the reported loss amounts. About
restitution, the written judgment then provided that “[t]he deter-
mination of restitution is deferred for (90) days. An Amended Judg-
ment in a Criminal Case (AO245C) will be entered after such a de-
termination.” (italics in original).
       The sentencing court later referred the matter of restitution
to a magistrate judge. On 21 October 2010, the magistrate judge
issued a report and recommendation (“R&R”). The magistrate
judge stated that 18 U.S.C. §§ 3556 and 3663A mandated restitution
in cases involving fraud and deceit. The magistrate judge recom-
mended an order of restitution in the amount of $631,976.06: a sum
agreed upon by the parties at a 29 September 2010 status confer-
ence. 1 Attached to the R&R was a list identifying 72 victims who
suffered financial losses from Muzio’s fraudulent scheme and set-
ting out each victim’s loss amount.
       In his objections to the R&R, Muzio asserted broadly that he
should not be required to pay restitution but made no objection to
the calculation of the proposed restitution amount. The sentenc-
ing court adopted the R&R. In an order dated 3 November 2010,


1 The R&R noted that -- although Muzio agreed to the method of calculating
the amount of victim loss for purposes of setting a restitution amount -- Muzio
maintained his innocence and contended he should be required to pay no res-
titution.
USCA11 Case: 21-11726        Date Filed: 12/22/2021     Page: 4 of 9




4                      Opinion of the Court                21-11726

the sentencing court ordered Muzio to pay restitution in the
amount of $631,976.06, to the victims identified in the list attached
to the R&R. The sentencing court provided that “the Court will
enter an Amended Judgment and Commitment Order.” No
amended judgment was actually entered on the docket, however.
       In March 2021, Muzio filed pro se a “Motion for Ruling of
Final Judgement,” seeking a final resolution about restitution. In
response, the government stated that restitution was mandatory in
Muzio’s case, that the sentencing court had issued an order of res-
titution, and that the sentencing court had intended (but failed) to
enter an amended final judgment incorporating the restitution
amount. The government requested that the district court -- pur-
suant to Rule 36 -- amend Muzio’s written judgment to include the
already-determined restitution amount.
       In reply, Muzio (through his newly-retained lawyer) argued
that the district court lacked authority to enter an amended judg-
ment to add a restitution obligation nearly 11 years after the origi-
nal judgment was entered. In support of his argument, Muzio re-
lied on the 90-day time limit set forth in 18 U.S.C. § 3664(d)(5).
Muzio also argued that equitable considerations weighed against
amending the judgment. Muzio requested an order vacating or
mandating the withdrawal of the “Notice of Lien for Fine and/or
Restitution” recorded by the United States Attorney’s Office on
property Muzio inherited in Hillsborough County, Florida.
     The district court granted the government’s request for an
amended judgment reflecting the 3 November 2010 restitution
USCA11 Case: 21-11726         Date Filed: 12/22/2021      Page: 5 of 9




21-11726                Opinion of the Court                          5

order. The district court dismissed Muzio’s request to vacate the
lien on Muzio’s Florida property. The same day, the district court
entered an amended judgment incorporating the restitution
amount of $631,796.06, 2 payable to the victims listed in the R&R.


       II.    Discussion


        On appeal, Muzio argues that -- under 18 U.S.C. § 3664(d)(5)
-- the district court lacked authority to enter an amended judgment
nearly 11 years after the original judgment was entered.
       In setting out the procedure for ordering restitution, the
Mandatory Victims Restitution Act provides that “[i]f the victim’s
losses are not ascertainable by the date that is 10 days prior to sen-
tencing, the attorney for the Government or the probation officer
shall so inform the court, and the court shall set a date for the final
determination of the victim’s losses, not to exceed 90 days after
sentencing.” 18 U.S.C. § 3664(d)(5). The Supreme Court has de-
termined that this 90-day time limit is non-jurisdictional. See Do-
lan v. United States, 560 U.S. 605, 611 (2010). In other words, “that
a sentencing court misses the statute’s 90-day deadline, even
through its own fault or that of the Government, does not deprive
the court of the power to order restitution.” Id. In Dolan, the


2 We note that the amended judgment might contain a typographical error,
imposing a restitution amount of $631,796.06 instead of $631,976.06.
USCA11 Case: 21-11726            Date Filed: 12/22/2021        Page: 6 of 9




6                         Opinion of the Court                     21-11726

Supreme Court upheld an order of restitution entered 269 days af-
ter the defendant’s sentencing hearing when “the sentencing court
made clear prior to the [90-day] deadline’s expiration that it would
order restitution, leaving open (for more than 90 days) only the
amount.” Id. at 608.
        As in Dolan, the sentencing court here made clear -- before
the expiration of the 90-day period -- that restitution was manda-
tory; furthermore, the sentencing court indicated that the restitu-
tion amount likely would “be in the $630,000 range.” In deferring
a final ruling on restitution, the sentencing court left open only the
determination about the definite amount of the victims’ losses. 3
       The sentencing court made a final determination about the
amount of restitution owed on 3 November 2010: 127 days after
Muzio’s sentencing hearing. The 3 November 2010 restitution or-
der constituted a “final determination” of the victim’s losses for
purposes of section 3664(d)(5). Although the sentencing court ex-
ceeded the 90-day time limit, the sentencing court retained the au-
thority to order restitution under the circumstances of this case.
See Dolan, 560 U.S. at 608. The sentencing court committed no




3 Contrary to Muzio’s assertion on appeal, the final exact amount of the vic-
tims’ losses had not yet been ascertained prior to Muzio’s sentencing hearing.
USCA11 Case: 21-11726            Date Filed: 12/22/2021        Page: 7 of 9




21-11726                  Opinion of the Court                              7

plain error 4 in issuing the 3 November 2010 restitution order out-
side the 90-day window.
       We also see no error in the district court’s application of Fed.
R. Crim. P. 36 to later (in 2021) amend Muzio’s final judgment to
incorporate the sentencing court’s 3 November 2010 restitution or-
der. Under Rule 36, “the court may at any time correct a clerical
error in a judgment, order, or other part of the record, or correct
an error in the record arising from oversight or omission.” Fed. R.
Crim. P. 36 (emphasis added). We review de novo the district
court’s application of Rule 36 to correct its judgment at sentencing.
See United States v. Portillo, 363 F.3d 1161, 1164 (11th Cir. 2004).
       The record in this case makes clear that the sentencing court
intended to issue an amended judgment that incorporated the 3
November 2010 restitution order. Muzio’s original written judg-
ment provided that an amended judgment would issue following a
final determination about restitution. The 3 November 2010 resti-
tution order itself also stated that an amended judgment would fol-
low. Due to an apparent oversight or omission, however, no

4 In 2010, Muzio never asked for an earlier ruling on restitution and never
objected to the sentencing court’s delay in determining the amount of restitu-
tion owed. Muzio, years later, first raised an argument about section
3664(d)(5)’s 90-day time limit in his counseled reply to the government’s re-
sponse to Muzio’s pro se motion for a final judgment. Under these circum-
stances, we review Muzio’s argument only for plain error. See United States
v. Margarita Garcia, 906 F.3d 1255, 1263 (11th Cir. 2018) (we review for plain
error an issue the defendant failed to preserve “by unambiguously flagging the
mistake and contemporaneously objecting.”).
USCA11 Case: 21-11726             Date Filed: 12/22/2021         Page: 8 of 9




8                          Opinion of the Court                       21-11726

amended judgment in fact issued. This error is the kind of error
that can be corrected under Rule 36. Because Muzio was already
subject to the 3 November 2010 restitution order, the amended
judgment imposed no new obligation or punishment: the amended
judgment made no substantive change to Muzio’s criminal sen-
tence.
       We reject Muzio’s contention that “equitable considera-
tions” weigh against the late entry of an amended judgment in this
case. Muzio was on long notice that restitution was mandatory for
his fraud offenses; in 2021, Muzio was already subject to the 3 No-
vember 2010 order of restitution. The delay in the issuance of an
amended judgment to include that restitution amount constituted
no undue surprise. Moreover, the Supreme Court has stressed that
the chief purpose of the Mandatory Victims Restitution Act is “to
assure that victims of a crime receive full restitution.” See Dolan,
560 U.S. at 612-13. The supposed equitable considerations raised
by Muzio about the delay in amending his judgment cannot out-
weigh the statutory command and statutory purpose of compen-
sating the victims of Muzio’s fraudulent scheme. 5


5 In his appellate brief, Muzio mentions -- without argument or citation to
legal authority -- that he, in 2010, was not present at either the status confer-
ence before the magistrate judge or when the sentencing court adopted the
R&R. Muzio’s passing reference is insufficient to raise an argument on appeal
about the significance of his absence during these proceedings; we do not ad-
dress this issue. See United States v. Smith, 967 F.3d 1196, 1204 n.5 (11th Cir.
2020) (recognizing that an appellant abandons a claim when he fails to raise it
“plainly and prominently” on appeal or when he “makes only passing
USCA11 Case: 21-11726            Date Filed: 12/22/2021        Page: 9 of 9




21-11726                  Opinion of the Court                              9

       We affirm the district court’s amended judgment incorpo-
rating the terms of the 3 November 2010 restitution order. We also
affirm the district court’s denial of Muzio’s request to vacate the
lien on his Florida property.
       AFFIRMED.




references to it or raises it in a perfunctory manner without supporting argu-
ments and authority.”).